Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on September 23, 2019 for application number 16/578,591. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.	Claims 1-6 are presented for examination.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-180653, filed on September 26, 2018.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on September 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter The claim do not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed toward a computer-readable medium. The broadest reasonable interpretation of the claim suggest that the computer-readable medium can be a carrier wave. The applicant’s specification does not limit the mediums to non-transitory mediums (such as the ones  described in paragraph 0017), and thus, the claim is rejected under 101. The applicant may overcome this rejection by limiting the elements in the specification to non-transitory computer readable mediums, or may amend the claims limiting the subject matter toward non-transitory computer readable mediums.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
9.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NODA et al.(US 2017/0243738 A1)(hereinafter Noda).
Regarding 1, Noda discloses a substrate inspection method [See Figs. 1-28 and par. 0012-0016, 0018-0023 regarding substrate processing method], comprising: 
taking, while rotating a holding table on which a reference substrate whose warpage amount is already known is held [See at least Figs. 1-23, par. 0104-0107, 0140-0141 regarding the reference wafer means a wafer whose warp amount (in particular, peripheral warp amount) is known.], an image of an end surface of the reference substrate over an entire circumference of a periphery of the reference substrate [See at least Figs. 1-23, par. 0139-0144 regarding the controller 10 controls the rotary holding subunit 200 to rotate the holding table 201 by the actuator 202, whereby the reference wafer is rotated.  Under this condition, the controller 10 controls the periphery imaging subunit 400 such that the light source 421 is turned on and that an image is taken by the camera 410 (step S12). In this manner, the image of an end face of the reference wafer is taken over the whole periphery of the reference wafer…]; 
obtaining shape data on the end surface of the reference substrate over the entire circumference of the periphery of the reference substrate by processing the image obtained in the taking of the image of the end surface of the reference substrate[See at least Figs. 1-23, par. 0139-0144 regarding Then, based on the image of the end face of the reference wafer obtained in the step S12, the profile line of the reference wafer is calculated by the processing unit M3 (step S13).  To be specific, the controller 10 makes the processing unit M3 determine the upper edge and the lower edge of the end face of the reference wafer from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine as the profile line a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face of the reference wafer is obtained.]; 
taking, while rotating the holding table on which a target substrate is held, an image of an end surface of the target substrate over an entire circumference of a periphery of the target substrate by the camera[See at least Figs. 1-23, par. 0161-0165 regarding the controller 10 controls the rotary holding subunit 200 such that the holding table 201 is moved by the actuator 203 from the first position to the second position along the guide rail 204.  At this time, the controller 10 controls the front surface imaging subunit 300 such that the light source 322 is turned on and that an image is taken by the camera 310 (step S32; an imaging step of the front surface Wa of the wafer W).  Thus, the whole front surface Wa of the wafer W is imaged...  Upon completion of the imaging by the camera 310, the peripheral portion of the wafer W is positioned between the illuminating module 420 and the mirror member 430. Then, the controller 10 controls the rotary holding subunit 200 such that the holding table 201 is rotated by the actuator 202.  Thus, the wafer W is rotated.  Under this condition, the controller 10 controls the periphery imaging subunit 400 such that the light source 421 is turned on and that an image is taken by the camera 410 (step S32; an imaging step of the end face Wc of the wafer W and an imaging step of the peripheral portion Wd of the front surface Wa of the wafer W). Thus, the end face Wc of the wafer W and the peripheral portion Wd of the front surface Wa of the wafer W are imaged over the whole periphery of the wafer W…];
 obtaining shape data on the end surface of the target substrate over the entire circumference of the periphery of the target substrate by processing the image obtained in the taking of the image of the end surface of the target substrate[See at least Figs. 1-23, par. 0161-0165, 0167-0168 regarding the controller 10 makes the processing unit M3 process the data of the images, which are taken in the step S32, so as to detect defects of the wafer W (step S33).  The defect detection by the image processing can be performed in various ways, and defects may be detected based on the contrast difference, for example.  The controller 10 makes the processing unit M3 judge the type of the defect (for example, flaw, crack, scratch, insufficient formation of the coating film, etc.) based on the size, the shape, the location, etc., of the defect…To be specific, the controller 10 recognizes the upper edge and the lower edge of the end face Wc of the wafer W from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine, as a profile line, a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face We of the wafer W is obtained.]; and 
calculating a warpage amount of the target substrate by obtaining a difference between the shape data obtained in the obtaining of the shape data on the end surface of the reference substrate and the shape data obtained in the obtaining of the shape data on the end surface of the target substrate under a condition that a rotational position of the holding table in the taking of the image of the end surface of the reference substrate coincides with a rotational position of the holding table in the taking of the image of the end surface of the target substrate[See at least Figs. 1-26, par. 0161-0165, 0167-0169, 0172-0175 regarding  the controller 10 makes the processing unit M3 calculate the warp amount of the wafer W by correcting the profile line P1 to P3 obtained in the step S36 using the profile line P0 that is obtained in the step S13 (step S37).  To be specific, the controller 10 makes the processing unit M3 calculate the difference of the profile line of the wafer W from the profile line of the reference wafer (i.e., subtracting the profile line of the reference wafer from the profile line of the wafer W) so as to calculate the warp amount of the wafer W at each coordinate value (i.e., each angular position)… To be specific, the controller 10 recognizes the upper edge and the lower edge of the end face Wc of the wafer W from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine, as a profile line, a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face We of the wafer W is obtained…(Therefore, a warp amount of the wafer W is calculated at each coordinate value or angular position where the angular position or coordinate value of the reference wafer  coincides)].  
Regarding claim 2, Noda discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Noda discloses wherein the holding table has a reference point serving as a reference of rotation of the holding table [See Figs. 6-16 and par. 0104-0106, 0140-0143 regarding The actuator 202 is, e.g., an electric motor that drives the holding table 201 in rotation.  Namely, the actuator 202 rotates a wafer W held on the holding table 201.  The actuator 202 may include an encoder for detecting a rotating position of the holding table 201.  In this case, positions of the respective surfaces of a wafer W to be imaged by the respective imaging subunits 300, 400, 500 and the rotating position can be related to each other …Because of the runout of the rotation shaft of the holding table 201, the assembling error (within the tolerance range) of the rotary holding subunit 200, and the manufacturing error (within the tolerance range) of the suction surface of the holding table 201 and so on, a wafer W rotated by the holding table 201 may rotate eccentrically and the periphery of the wafer W may oscillate vertically.  The reference wafer is used to obtain a reference value of the vertical oscillation of a wafer W on the rotary holding subunit 200.  Data on the reference value may be obtained by using the reference wafer before a wafer W is processed by the substrate processing system 1…  (thus, the holding table has at least a reference point serving as reference of rotation of the holding table 201 in order for the actuator 202 to detect a rotating position of the holding table 201)],
 in the taking of the image of the end surface of the reference substrate, information specifying a position of the reference point when the holding table is rotated is obtained[See Figs. 1-23 and par. 0104-0107, 0139-0144 regarding the actuator 202 rotates a wafer W held on the holding table 201.  The actuator 202 may include an encoder for detecting a rotating position of the holding table 201.  In this case, positions of the respective surfaces of a wafer W to be imaged by the respective imaging subunits 300, 400, 500 and the rotating position can be related to each other. If a wafer W has a cutout, the posture of the wafer W can be specified based on the cutout recognized by the respective imaging subunits 300, 400, 500, and the rotating position detected by the encoder…(thus, the holding table has at least a reference point serving as reference of rotation of the holding table 201 in order for the actuator 202 to detect and obtain a rotating position of the holding table 201)] ,
 in the taking of the image of the end surface of the target substrate, information specifying a position of the reference point when the holding table is rotated is obtained[See Figs. 1-23 and par. 0104-0107, 0139-0144, 0161-0165 regarding the actuator 202 rotates a wafer W held on the holding table 201.  The actuator 202 may include an encoder for detecting a rotating position of the holding table 201.  In this case, positions of the respective surfaces of a wafer W to be imaged by the respective imaging subunits 300, 400, 500 and the rotating position can be related to each other. If a wafer W has a cutout, the posture of the wafer W can be specified based on the cutout recognized by the respective imaging subunits 300, 400, 500, and the rotating position detected by the encoder…(thus, the holding table has at least a reference point serving as reference of rotation of the holding table 201 in order for the actuator 202 to detect and obtain a rotating position of the holding table 201)], and
 in the calculating of the warpage amount of the target substrate, the information specifying the position of the reference point when the holding table is rotated in the taking of the image of the end surface of the reference substrate is related to the shape data [See at least Figs. 1-26, par. 0104-0107, 0139-0144, 0161-0165, 0167-0169, 0172-0175 regarding  the controller 10 makes the processing unit M3 calculate the warp amount of the wafer W by correcting the profile line P1 to P3 obtained in the step S36 using the profile line P0 that is obtained in the step S13 (step S37).  To be specific, the controller 10 makes the processing unit M3 calculate the difference of the profile line of the wafer W from the profile line of the reference wafer (i.e., subtracting the profile line of the reference wafer from the profile line of the wafer W) so as to calculate the warp amount of the wafer W at each coordinate value (i.e., each angular position)… To be specific, the controller 10 recognizes the upper edge and the lower edge of the end face Wc of the wafer W from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine, as a profile line, a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face We of the wafer W is obtained…(Therefore, a warp amount of the wafer W is calculated at each coordinate value or angular position where the angular position or coordinate value of the reference wafer coincides)]; 
the information specifying the position of the reference point when the holding table is rotated in the taking of the image of the end surface of the target substrate is related to the shape data obtained in the obtaining of the shape data on the end surface of the target substrate[See at least Figs. 1-26, par. 0104-0107, 0139-0144, 0161-0165, 0167-0169, 0172-0175 regarding  the controller 10 makes the processing unit M3 calculate the warp amount of the wafer W by correcting the profile line P1 to P3 obtained in the step S36 using the profile line P0 that is obtained in the step S13 (step S37).  To be specific, the controller 10 makes the processing unit M3 calculate the difference of the profile line of the wafer W from the profile line of the reference wafer (i.e., subtracting the profile line of the reference wafer from the profile line of the wafer W) so as to calculate the warp amount of the wafer W at each coordinate value (i.e., each angular position)… To be specific, the controller 10 recognizes the upper edge and the lower edge of the end face Wc of the wafer W from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine, as a profile line, a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face We of the wafer W is obtained…(Therefore, a warp amount of the wafer W is calculated at each coordinate value or angular position where the angular position or coordinate value of the reference wafer coincides).]; and 
the difference between the shape data obtained in the obtaining of the shape data on the end surface of the reference substrate and the shape data obtained in the obtaining of the shape data on the end surface of the target substrate is obtained under a condition that the position of the reference point of the holding table in the taking of the image of the end surface of the reference substrate coincides with the position of the reference point of the holding table in the taking of the image of the end surface of the target substrate[See at least Figs. 1-26, par. 0161-0165, 0167-0169, 0172-0175 regarding  the controller 10 makes the processing unit M3 calculate the warp amount of the wafer W by correcting the profile line P1 to P3 obtained in the step S36 using the profile line P0 that is obtained in the step S13 (step S37).  To be specific, the controller 10 makes the processing unit M3 calculate the difference of the profile line of the wafer W from the profile line of the reference wafer (i.e., subtracting the profile line of the reference wafer from the profile line of the wafer W) so as to calculate the warp amount of the wafer W at each coordinate value (i.e., each angular position)… To be specific, the controller 10 recognizes the upper edge and the lower edge of the end face Wc of the wafer W from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine, as a profile line, a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face We of the wafer W is obtained…(Therefore, a warp amount of the wafer W is calculated at each coordinate value or angular position where the angular position or coordinate value of the reference wafer  coincides)].  
Regarding claim 3, Noda discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Noda discloses wherein a rotational position of the holding table obtained immediately before the reference substrate is held in the taking of the image of the end surface of the reference substrate [See at least Figs. 1-28, par. 0104-0107, 0139-0144, 0161-0165, 0167-0170, 0172-0176 regarding  the controller 10 makes the processing unit M3 calculate the warp amount of the wafer W by correcting the profile line P1 to P3 obtained in the step S36 using the profile line P0 that is obtained in the step S13 (step S37).  To be specific, the controller 10 makes the processing unit M3 calculate the difference of the profile line of the wafer W from the profile line of the reference wafer (i.e., subtracting the profile line of the reference wafer from the profile line of the wafer W) so as to calculate the warp amount of the wafer W at each coordinate value (i.e., each angular position)… To be specific, the controller 10 recognizes the upper edge and the lower edge of the end face Wc of the wafer W from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine, as a profile line, a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face We of the wafer W is obtained…Then, the controller 10 makes the processing unit M3 judge whether the warp amount obtained in the step S37 is within an allowable range or not.  An allowable range of the warp amount may be set by a numerical value in an overlay (OL) control of the exposure apparatus 3. If it is judged that the warp amount is too large to allow (NO in step S38), the controller 10 makes the storage unit M2 store information that the wafer W is not subjected to the exposure process, in relation to the wafer W (step S39). On the other hand, if it is judged that the warp amount is small and allowable (YES in step S38), the controller 10 completes the inspection process …(Therefore, a warp amount of the wafer W is calculated at each coordinate value or angular position where the angular position or coordinate value of the reference wafer  coincides)].  
Regarding claim 4, Noda discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Noda discloses wherein the reference substrate is flat[See at least Figs. 1-23, par. 0104-0107, 0140-0141 regarding The reference wafer may have a flatness in which a maximum value of SFQR is about 100 nm, a flatness in which a maximum value of SFQR is about 42 nm, a flatness in which a maximum value of SFQR is about 32 nm, or a flatness in which a maximum value of SFQR is about 16 nm.], the shape data obtained in the obtaining of the shape data on the end surface of the reference substrate are data on a first profile line passing through a center of the end surface of the reference substrate[See at least Figs. 1-23, par. 0139-0144 regarding Then, based on the image of the end face of the reference wafer obtained in the step S12, the profile line of the reference wafer is calculated by the processing unit M3 (step S13).  To be specific, the controller 10 makes the processing unit M3 determine the upper edge and the lower edge of the end face of the reference wafer from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine as the profile line a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face of the reference wafer is obtained], and the shape data obtained in the obtaining of the shape data on the end surface of the target substrate are data on a second profile line passing through a center of the end surface of the target substrate[See at least Figs. 1-23, par. 0161-0165, 0167-0168 regarding the controller 10 makes the processing unit M3 process the data of the images, which are taken in the step S32, so as to detect defects of the wafer W (step S33).  The defect detection by the image processing can be performed in various ways, and defects may be detected based on the contrast difference, for example.  The controller 10 makes the processing unit M3 judge the type of the defect (for example, flaw, crack, scratch, insufficient formation of the coating film, etc.) based on the size, the shape, the location, etc., of the defect…To be specific, the controller 10 recognizes the upper edge and the lower edge of the end face Wc of the wafer W from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine, as a profile line, a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face We of the wafer W is obtained.].  
	Regarding claim 5, Noda discloses a substrate inspection apparatus[See Figs. 1-28 and par. 0012-0016, 0018-0023 regarding substrate processing apparatus], comprising: 
a holding table configured to hold and rotate a target substrate[See Figs. 6-16 and par. 0104-0106, 0140-0143 regarding holding table 201 is structured as a suction chuck that substantially horizontally holds a wafer W by suction, for example... Because of the runout of the rotation shaft of the holding table 201, the assembling error (within the tolerance range) of the rotary holding subunit 200, and the manufacturing error (within the tolerance range) of the suction surface of the holding table 201 and so on, a wafer W rotated by the holding table 201 may rotate eccentrically and the periphery of the wafer W may oscillate vertically.  The reference wafer is used to obtain a reference value of the vertical oscillation of a wafer W on the rotary holding subunit 200…]; and 
a controller configured to control a camera[See at least Figs. 1-23, par. 0139-0144 regarding the controller 10 controls the rotary holding subunit 200 to rotate the holding table 201 by the actuator 202, whereby the reference wafer is rotated.  Under this condition, the controller 10 controls the periphery imaging subunit 400 such that the light source 421 is turned on and that an image is taken by the camera 410 (step S12). In this manner, the image of an end face of the reference wafer is taken over the whole periphery of the reference wafer…], wherein the controller performs:
 taking, while rotating the holding table on which a reference substrate whose warpage amount is already known is held [See at least Figs. 1-23, par. 0103-0107, 0140-0141 regarding the reference wafer means a wafer whose warp amount (in particular, peripheral warp amount) is known.], an image of an end surface of the reference substrate over an entire circumference of a periphery of the reference substrate by the camera [See at least Figs. 1-23, par. 0139-0144 regarding the controller 10 controls the rotary holding subunit 200 to rotate the holding table 201 by the actuator 202, whereby the reference wafer is rotated.  Under this condition, the controller 10 controls the periphery imaging subunit 400 such that the light source 421 is turned on and that an image is taken by the camera 410 (step S12). In this manner, the image of an end face of the reference wafer is taken over the whole periphery of the reference wafer…]; 
obtaining shape data on the end surface of the reference substrate over the entire circumference of the periphery of the reference substrate by processing the image obtained in the taking of the image of the end surface of the reference substrate [See at least Figs. 1-23, par. 0139-0144 regarding Then, based on the image of the end face of the reference wafer obtained in the step S12, the profile line of the reference wafer is calculated by the processing unit M3 (step S13).  To be specific, the controller 10 makes the processing unit M3 determine the upper edge and the lower edge of the end face of the reference wafer from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine as the profile line a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face of the reference wafer is obtained.];  
taking, while rotating the holding table on which the target substrate is held, an image of an end surface of the target substrate over an entire circumference of a periphery of the target substrate by the camera [See at least Figs. 1-23, par. 0161-0165 regarding the controller 10 controls the rotary holding subunit 200 such that the holding table 201 is moved by the actuator 203 from the first position to the second position along the guide rail 204.  At this time, the controller 10 controls the front surface imaging subunit 300 such that the light source 322 is turned on and that an image is taken by the camera 310 (step S32; an imaging step of the front surface Wa of the wafer W).  Thus, the whole front surface Wa of the wafer W is imaged...  Upon completion of the imaging by the camera 310, the peripheral portion of the wafer W is positioned between the illuminating module 420 and the mirror member 430. Then, the controller 10 controls the rotary holding subunit 200 such that the holding table 201 is rotated by the actuator 202.  Thus, the wafer W is rotated.  Under this condition, the controller 10 controls the periphery imaging subunit 400 such that the light source 421 is turned on and that an image is taken by the camera 410 (step S32; an imaging step of the end face Wc of the wafer W and an imaging step of the peripheral portion Wd of the front surface Wa of the wafer W). Thus, the end face Wc of the wafer W and the peripheral portion Wd of the front surface Wa of the wafer W are imaged over the whole periphery of the wafer W…]; 
obtaining shape data on the end surface of the target substrate over the entire circumference of the periphery of the target substrate by processing the image obtained in the taking of the image of the end surface of the target substrate [See at least Figs. 1-23, par. 0161-0165, 0167-0168 regarding the controller 10 makes the processing unit M3 process the data of the images, which are taken in the step S32, so as to detect defects of the wafer W (step S33).  The defect detection by the image processing can be performed in various ways, and defects may be detected based on the contrast difference, for example.  The controller 10 makes the processing unit M3 judge the type of the defect (for example, flaw, crack, scratch, insufficient formation of the coating film, etc.) based on the size, the shape, the location, etc., of the defect…To be specific, the controller 10 recognizes the upper edge and the lower edge of the end face Wc of the wafer W from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine, as a profile line, a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face We of the wafer W is obtained.]; and 
calculating a warpage amount of the target substrate by obtaining a difference between the shape data obtained in the obtaining of the shape data on the end surface of the reference substrate and the shape data obtained in the obtaining of the shape data on the end surface of the target substrate under a condition that a rotational position of the holding table in the taking of the image of the end surface of the reference substrate coincides with a rotational position of the holding table in the taking of the image of the end surface of the target substrate [See at least Figs. 1-26, par. 0161-0165, 0167-0169, 0172-0175 regarding  the controller 10 makes the processing unit M3 calculate the warp amount of the wafer W by correcting the profile line P1 to P3 obtained in the step S36 using the profile line P0 that is obtained in the step S13 (step S37).  To be specific, the controller 10 makes the processing unit M3 calculate the difference of the profile line of the wafer W from the profile line of the reference wafer (i.e., subtracting the profile line of the reference wafer from the profile line of the wafer W) so as to calculate the warp amount of the wafer W at each coordinate value (i.e., each angular position)… To be specific, the controller 10 recognizes the upper edge and the lower edge of the end face Wc of the wafer W from the image based on the contrast difference, for example.  Then, the controller 10 makes the processing unit U3 determine, as a profile line, a line passing through the median positions between the upper edge and the lower edge.  Thus, the shape of the end face We of the wafer W is obtained…(Therefore, a warp amount of the wafer W is calculated at each coordinate value or angular position where the angular position or coordinate value of the reference wafer  coincides)].  
Regarding claim 6, Noda discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Noda discloses a computer-readable recording medium having stored thereon computer- executable instructions that, in response to execution, cause a substrate inspection apparatus to perform a substrate inspection method as claimed in Claim 1[See at least Figs. 1-29, par. 0132-0138 regarding reading unit M1 reads out a program from a computer-readable recording medium RM.  The recording medium RM stores a program for operating respective units of the substrate processing system 1.  The recording medium RM may be, for example, a semiconductor memory, an optical memory disc, a magnetic memory disc, or a magneto optic memory disc. The storage unit M2 stores various data.  The storage medium M2 stores various data when the process liquids L1, L2 are supplied to a wafer W (so-called process recipes), set data inputted by an operator through an external input apparatus (not shown) and so on, in addition to a program read out by the reading unit M1 from the recording medium RM, information on a wafer W read out from the storage medium 11b and data of images taken by the cameras 310, 410, 510…].




References cited, not relied upon
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Tomita et al.(US 2009/0269863 A1)
Li (US 2012/0308215 A1)
Fujimori(US 2014/0315330 A1)
Saito(US 2016/0209763 A1)
KOGA et al. (US 2017/0244936 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482